                                                                                  8/13/2021 7:18 AM
      Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 1 Submitted:
                                                                       of Sue
                                                                           10Murphy,    District Clerk
                                                                                               Austin County, Texas
                                                                                      By: Christina Stolarski, Deputy
                                                    2021V-0126
                                     CAUSE NO.

MARIA MENDEZ                                        §        IN THE DISTRICT COURT
                                                    §
Vs.                                                 §        OF AUSTIN COUNTY, TEXAS
                                                    §
BRYANT PAGE, SEAD JUSIC,                            §        155th
INDIVIDUALLY, and SEMI EXPRESS,                     §
LLC                                                  §       _ _ JUDICIAL DISTRICT

                              PLAINTIFF’S ORIGINAL PETITIQE

TO THE HONORABLE COURT:

        Plaintiff Maria Mendez ﬁles this, her Original Petition, complaining of and against

Defendants Bryant Page, Sead Jusic, Individually, and Semi Express, LLC, and in support

thereof, Plaintiff respectfully shows this Honorable Court the following:

                               A. DISCOVERY CONTROL PLAN

        1.      Plaintiff intends that discovery will be conducted pursuant to a Level 3 discovery

control plan. Tex. R. Civ. P. 190.4.

                                            B. PARTIES

        2.      Plaintiff Maria Mendez is an individual who resides in Harris County, Texas. The

last three digits of Plaintiff’s driver’s license are 978.

        3.      Defendant Bryant Page (“Page”) is an individual who resides in Jefferson County,

Kentucky. Defendant Page’s last known address is 2312 W. Muhammad Ali Blvd., Louisville,

Kentucky 40212-1766. As an out of state resident involved in a collision within the state of

Texas, Bryant Page may be served with process via service on the Chairman of the Texas

Department of Transportation, J. Bruce Bugg, Jr. at 125 E. 11“1 Street, Austin, Texas 78701.

TEX. CIV. PRAC. & REM. CODE. § 17.062.




                                                                                 C
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 2 of 10



       4.      Defendant Sead Jusic (“Jusic”) is an individual who resides in Warren County,

Kentucky, and Defendant Jusic can be served with process via personal service or certiﬁed mail,

return receipt requested at 807 Biscaynne Ct., Bowling Green, Kentucky 42101-9090.

       5.      Defendant Semi Express, LLC (“Semi Express”) is a Kentucky limited liability

company with its principal place of business in Bowling Green, Warren County, Kentucky.

Defendant Semi Express may be served with process via certiﬁed mail, return receipt requested

through its registered agent for service Sead Jusic, 807 Biscaynne Ct., Bowling Green, Kentucky

42101-9090.

                                C. JURISDICTION AND VENUE

       6.      Venue is proper in Austin County, Texas, pursuant to Texas Civil Practice &

Remedies Code § 15.002(a)(l) because all or a substantial part of the events or omissions giving

rise to Plaintiff’s claims, causes of actions, and damages occurred in Austin County, Texas.

       7.      This court has personal jurisdiction over Defendant Bryant Page because

defendant regularly conducts business within the state of Texas, and in fact, was doing business

in Texas at the time of the events giving rise to the lawsuit.

       8.      This Court has personal jurisdiction over Defendants Sead Jusic and/or Semi

Express, LLC, because they were engaged in Interstate Commerce conducting business in Texas

at the time of the events giving rise to the lawsuit.

       9.      The Court has subject matter jurisdiction over the controversy because the events

or conditions ﬁ'om which this lawsuit arises occurred in Texas and because Plaintiff seeks

damages in excess of the minimal jurisdictional limits of this Court.

                           D. TRCP 47 STATEMENT OF DAMAGE

        10.    Pursuant to the Texas Rule of Civil Procedure 47, Plaintiff seeks monetary relief
     Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 3 of 10



of over $1,000,000.00. The damages Plaintiff seeks are within the jurisdictional limits of the

Court.

                           E. AGENCY/RESPONDEAT SUPERIOR

         ll.   Whenever it is alleged in this Petition that Defendants Sead Jusic and/or Semi

Express, LLC, did any act or thing, it is also meant that their agents, servants, employees, parent

agents, ostensible agents, agents by estoppel and/or representatives, including but not limited to

Bryant Page, did such act or thing and, at the time such act or thing was done, it was done with

Defendants Sead Jusic’s and/or Semi Express, LLC’s authorization or was done in the normal

routine course of the agency or employment of Defendants Sead Jusic and/or Semi Express LLC.

                                             F. FACTS

         12.   On October 8, 2020, at approximately 7:54 AM, Plaintiff Maria Mendez was

traveling eastbound in the outside lane of [-10 At that time, Defendant Bryant Page was

operating a 2006 Volvo tractor-trailer, in the course and scope of his employment with

Defendants Sead Jusic and/or Semi Express, LLC, traveling eastbound in the outside lane of

trafﬁc directly behind Plaintiff.   Plaintiff stopped in her lane of trafﬁc to avoid colliding with a

stalled vehicle in front of her. Defendant Page traveling directly behind Plaintiff failed to control

his speed and failed to maintain an assured clear distance and collided with the rear of Plaintiff’s

vehicle, causing the damages and injuries to Plaintiff described below.

         13.   At all times material hereto, Defendant Page was employed by Defendants Sead

Jusic and/or Semi Express, LLC, and was acting at Defendants Sead Jusic and/or Semi Express’s

direction and for Defendants Sead Jusic and/or Semi Express’s beneﬁt.

         14.   At all times material hereto, Defendant Page was in the course and scope of his

employment with Defendants Sead Jusic and/or Semi Express.
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 4 of 10




             “
       15.       At all times material hereto, Defendant Page was engaged in the furtherance of

Defendants Sead Jusic and/or Semi Express’s business.

             .
       16.       At all times material hereto, Defendant Page was engaged in accomplishing a task
             -
for which he was employed by Defendants Sead Jusic and/or Semi Express, LLC.

       17.       At all times material hereto, Defendant Page was negligent in the operation of the
             9




vehicle owned/leased by Defendants Sead Jusic and/or Semi Express, LLC.

          G. PLAINTIFF’S CLAIMS AGAINST DEFENDANT BRYANT PAGE

       18.       The incident made the basis of this suit and the resulting injuries and damages of

Plaintiff were proximately caused by the negligent conduct of Defendant Page. The acts of

negligence/negligence per se of Defendant Page include, but are not limited to, the following:

                 a.     Failing to maintain such a lookout as a person of ordinary prudence would
                        have kept under the same or similar circumstances;
                 b.     Failing to apply his brakes properly and timely as a person of ordinary
                        prudence would have done under the same or similar circumstances;
                        Failing to control his speed;
                        Failing to keep an assured clear distance between his vehicle and that of
                        Plaintiff;
                 e.     Failing to operate his vehicle in accordance with the laws, ordinances, and
                        regulations found in the Texas Transportation Code, in violation of 49
                        C.F.R. § 392.2, and resulting in negligence per se;
                 f.     Failing to take such evasive action as a person of ordinary prudence,
                        exercising ordinary care, would have done to avoid the collision;
                 g.     Driving in willful and wanton disregard for the safety of persons and/or
                        property thereby violating Tex. Transportation Code § 545.401(a);
                 h.     Violating the Texas Transportation Code in other respects to be
                        determined constituting negligence per se;
                 i.     Failing to take such evasive action as a person of ordinary prudence,
                        exercising ordinary care, would have done to avoid the collision; and,
                 j.     Failing to exercise due diligence in observing the roadway.

       19.       Each and all of these acts and omissions, singularly or in combination with others,

constituted negligence and/or negligence per se, which proximately caused the occurrence made

the basis of this action and Plaintiff’s injuries and damages. Plaintiff reserves the right to plead

more specifically as facts become more fully known in discovery.
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 5 of 10



                       H. LIABILITY OF DEFENDANT BRYANT PAGE

       20.     Defendant Page was an employee/statutory employee of Defendants Sead Jusic

and/or Semi Express, LLC, and was in the course and scope of his employment at the time of the

collision. The negligence/negligence per se of Defendant Page is therefore imputed to

Defendants Sead Jusic and/or Semi Express, LLC.          The negligence/negligence per se of

Defendant Page, directly and vicariously, was the proximate cause of the collision in question,

pursuant to the legal doctrine respondeat superior.

       21.     In the alternative, Defendants Sead Jusic and/or Semi Express, LLC, is

responsible for the negligent acts and/or omissions of Defendant Page because at the time and

place in question Defendant Page was operating a commercial vehicle under Defendants Sead

Jusic and/or Semi Express, LLC’s US DOT authority and he, as well as Defendants Sead Jusic

and/or Semi Express, LLC, were therefore subject to the Federal Motor Carrier Safety

Regulations, including 49 C.F.R. §376.12 (c) (1). Accordingly, at all relevant times hereto,

Defendant Bryant Page was a statutory employee of Defendants Sead Jusic and/or Semi Express,

LLC, and Plaintiff Mendez is a member of the class of persons 49 C.F.R. §376.12 (c) ( l ) was

designed to protect.

       I. Negligent Hiring

       22.     Plaintiff alleges herein that Defendants Sead Jusic and/or Semi Express, LLC, was

negligent in the hiring of Defendant Page, in that Defendant knew. or in the exercise of

reasonable care should have known, that Defendant Page was unfit or unqualiﬁed for a position

that would require him to safely operate commercial motor vehicles. Further, Defendants Sead

Jusic and/or Semi Express, LLC, failed to do a proper background check, failed to make sure that

Defendant Page had the skills necessary to safely operate a commercial motor vehicle, and failed
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 6 of 10



to comply with the minimum safety standards concerning hiring contained within the Federal

Motor Carrier Safety Regulations and industry safety standards. Further, Defendants Sead Jusic

and/or Semi Express, LLC, knew, or in the exercise of reasonable care should have known, that

Defendant Page had not been provided adequate, if any, training by Defendants Sead Jusic

and/or Semi Express, LLC, concerning the safe operation of a commercial motor vehicle.

       23.     The foregoing act(s) and/or omission(s), alone or in combination with others,

constituted negligence and gross negligence, which proximately caused the occurrence made the

basis of this action and Plaintis injuries and damages. Plaintiff reserves the right to plead more

speciﬁcally as facts become more fully known in discovery.

       II. Negligent Training

       24.     Plaintiff alleges herein that Defendants Sead Jusic and/or Semi Express, LLC, was

negligent in the training of its employee, Page, in the following particulars:

               a.      Defendants Sead Jusic and/or Semi Express, LLC, knew, or in the exercise
                       of reasonable care should have known, that Defendant Page was unﬁt or
                       unqualiﬁed for a position in which they was required to safely operate and
                       drive commercial motor vehicles;
               b.      Defendants Sead Jusic and/or Semi Express, LLC, failed to properly train
                       and/or instruct its employee, Defendant Page, for the job they was to
                       perform and for the safe operation of a commercial motor vehicle; and
               c.      Defendants Sead Jusic and/or Semi Express, LLC, failed to instruct or
                       train their employee, Defendant Page, concerning the commercial motor
                       vehicle and allowed its employee to drive a commercial motor vehicle
                       when it knew, or should have known, that the employee was not capable
                       of, or qualiﬁed in, operating the vehicle safely and prudently.

       25.     Each and all of the foregoing act(s) and/or omission(s), alone or in combination

with others, constituted negligence and gross negligence, which proximately caused the

occurrence made the basis of this action and Plaintiff’s injuries and damages. Plaintiff reserves

the right to plead more speciﬁcally as facts become more fully known in discovery.
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 7 of 10



       III. Negligent Supervision

       26.    Plaintiff alleges herein that Defendants Sead Jusic and/or Semi Express, LLC, was

negligent in the supervision of its employee, Defendant Page, in the following particulars:

               a.     Defendants Sead Jusic and/or Semi Express, LLC, knew, or in the exercise
                      of reasonable care should have known, that Defendant Page was unﬁt or
                      unqualiﬁed for a position which he was required to safely operate a
                      commercial motor vehicle;
               b.     Defendants Sead Jusic and/or Semi Express, LLC, failed to supervise
                      Defendant Page for the job that he was to perform; and
              c.      Defendants Sead Jusic and/or Semi Express, LLC, failed to supervise their
                      employee, Defendant Page, on the date of the incident in question, and
                      allowed, or failed to prevent, Defendant Page from operating a
                      commercial motor vehicle in an unsafe manner on Defendants Sead Jusic
                      and/or Semi Express, LLC’s behalf, for their beneﬁt, and for their
                      monetary proﬁt.

       27.    Each and all of the foregoing act(s) and/or omission(s), alone or in combination

with others, constituted negligence and gross negligence which proximately caused the

occurrence made the basis of this action and Plaintiff’s injuries and damages. Plaintiff reserves

the right to plead more speciﬁcally as facts become more fully known in discovery.

       IV. Negligent Retention

       28.     Plaintiff alleges herein that Defendants Sead Jusic and/or Semi Express, LLC, was

negligent in the retention of Defendant Page as a commercial motor vehicle driver, in that

Defendants Sead Jusic and/or Semi Express, LLC, knew, or in the exercise of reasonable care

should have known, that Defendant Page was unﬁt or unqualiﬁed for a position which they was

required to safely operate a commercial motor vehicle. Further, Defendants Sead Jusic and/or

Semi Express, LLC, knew, or in the exercise of reasonable care should have known, that

Defendant Page had not been provided adequate, if any, training by Defendants Sead Jusic

and/or Semi Express, LLC, concerning the safe operation of a commercial motor vehicle.

Despite this actual or constructive knowledge, Defendants Sead Jusic and/or Semi Express, LLC,
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 8 of 10



negligently and gross negligently retained Defendant Page from the date on which he was hired

until and including the date of the incident in question. During that time, Defendants Sead Jusic

and/or Semi Express, LDC, allowed Defendant Page to operate, or failed to prevent Defendant

Page ﬁ'om operating, in an unsafe manner a commercial motor vehicle on Defendants Sead Jusic

and/or Semi Express, LLC’s behalf, for Defendants Sead Jusic and/or Semi Express, LLC’s

beneﬁt, and for Defendants Sead Jusic and/or Semi Express, LLC’s monetary gain.

       29.     Each and all of the foregoing acts or omissions, singularly or in combination with

others, constituted negligence and gross negligence, which proximately caused the occurrence

made the basis of this action and Plaintiff’s damages. Plaintiff reserves the right to plead more

speciﬁcally as facts become more fully known in discovery.

                                         1. DAMAGES

       30.     As a result of Defendants’ negligence, Plaintiff Maria Mendez has suffered

serious personal injuries, including injuries to her neck, shoulders, arms, legs, knees, and back.

Plaintiff Mendez believes some of her injuries are permanent in nature and have had a serious

effect on her well-being. As a result, Plaintiff seeks to recover the following damages:

               a.     Medical expenses incurred in the past;
               b.     Medical expenses that, in reasonable probability. will be incurred by
                      Plaintiff in the future;
               c.     Lost wages sustained in the past;
               (1.    Loss of earning capacity that, in reasonable probability, will be sustained
                      by Plaintiff in the future;
               e.     Past physical pain and suffering;
               1".    Physical pain and suffering that, in reasonable probability, Plaintiff will
                      suffer in the future;
               g.     Past mental anguish;
               h.     Mental anguish that, in reasonable probability, Plaintiff will suffer in the
                      future;
                .     Past physical impairment;
               j.     Physical impairment that, in reasonable probability, Plaintiff will suffer in
                      the future;
               k.     Physical disﬁgurement in the past; and
    Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 9 of 10



               1.      Physical disﬁgurement that, in reasonable probability, Plaintiff will suffer
                       in the future.

         31.   Plaintiff seeks fair and reasonable compensation for her damages together with

pre-judgment and post-judgment interest at the maximum amount for the maximum period

allowed by law.

                                    J. GROSS NEGLIGENCE

         32.   The negligence of Defendants as alleged above was of such character as to make

the Defendants guilty of gross negligence. The conduct of Defendants was in heedless and

reckless disregard of the rights of the Plaintiff, and involved such an entire want of care as to

indicate that it was a result of conscious indifference to Plaintiff’s rights, welfare and safety. As a

result of Defendants gross negligence, Plaintiff is entitled to exemplary damages under Texas

Civil Practice & Remedies Code § 41.003(a) in such an amount as may be found to be proper

under these facts and circumstances.

                                 K. DOCUMENTS TO BE USED

         33.   Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff intends to use all

documents exchanged and produced between the parties including, but not limited to,

correspondence and discovery responses during the trial of the above-entitled and numbered

cause.

                                   L. PRAYER FOR RELIEF

         PREMISES CONSIDERED, Plaintiff requests that the Defendants be cited to appear and

answer and that upon ﬁnal hearing hereon, Plaintiff recover as follows:

               a.      Actual damages within the jurisdictional limits of this Court;

               b.      Exemplary damages;

               0.      Pre-judgment and post-judgment interest as allowed by law;
Case 4:21-cv-02978 Document 1-4 Filed on 09/13/21 in TXSD Page 10 of 10



        d.    Costs of Court; and

         e.    All such other and relief to which Plaintiff may show herself justly
              entitled.




                      M.       MOND ‘ ‘ CHER
                      State Bar No. 24002243
                      rhatcher@sloanﬁrm.com
                      101 East Whaley Street
                      Longview, Texas 75601
                      Telephone: (903) 757-7000
                      Facsimile: (903) 757-7574

                      ATTORNEY FOR PLAINTIFF
